Citation Nr: 0900226	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-28 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial rating higher than 10 percent, 
for bilateral hearing loss.

2.  Entitlement to service connection for a skin disease, to 
include eczema and chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating, effective July 5, 2005.  The RO also denied 
service connection for eczema and chloracne.

In September 2008, the veteran, his spouse, and his son 
testified at a hearing before the undersigned at the RO; a 
transcript of that hearing is of record.

The Board notes that additional evidence was received after 
issuance of the July 2007 statement of the case.  However, as 
the veteran's representative waived initial RO consideration 
of any additional evidence and records submitted or obtained 
with regard to the appeal, the Board accepts this evidence 
for inclusion in the record. 

For the reasons discussed below, the issues of service 
connection for eczema and chloracne have been recharacterized 
more generally as a single claim for service connection for a 
skin disease.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 2006 VA audiological testing, the veteran's 
hearing acuity was level III in the right ear and level IV in 
the left ear.

2. On August 8, 2007 private audiological testing, the 
veteran's hearing acuity was level VI in both ears.

3.  On March 6, 2008 VA audiological testing, the veteran's 
hearing acuity was level V in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing 
loss in excess of 10 percent, prior to August 8, 2007, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).

2.  The criteria for a rating of 30 percent for bilateral 
hearing loss have been met from August 8, 2007 to March 5, 
2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100.

3.  The criteria for a rating of 20 percent for bilateral 
hearing loss have been met since March 6, 2008.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for bilateral hearing 
loss arises from the veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA outpatient treatment (VAOPT) records, 
including an August 2007 VA private audiological examination 
report.  In addition, the veteran was afforded June 2006 and 
March 2008 VA audiological examinations.  The Board notes 
that, during the Board hearing, the veteran's representative 
indicated that the v had undergone VA audiological testing at 
the Loma Linda VA Medical Center (VAMC) in January 2008, but 
that he had been unable to obtain a copy of that test, and 
requested an additional VA audiological examination.  See 
Hearing Transcript, pp. 3-4.  However, the claims file 
includes a March 2008 VA audiological examination report from 
the Loma Linda VAMC.  A remand for the requested additional 
VA audiological examination is therefore unnecessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
bilateral hearing loss is thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss, in particular, are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

On the June 2006 VA audiological examination, the veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
55
70
70
61
Left ear
55
55
70
70
63

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 96 percent in the left ear.

Using Table VI, the veteran's June 2006 examination revealed 
level III hearing in the right ear and level II in the left 
ear.  However, because the puretone thresholds at each 
frequency were 55 decibels or greater in the left ear, Table 
VIa is for consideration.  As Table VIa reveals level V 
hearing in the left ear, this higher numeral will be used.  
Combining these levels according to Table VII reveals an 
evaluation of 10 percent. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, the initial 10 percent rating for 
bilateral hearing loss from July 7, 2005 to August 7, 2007 is 
appropriate.

The next audiological examination was conducted at the Newport 
Audiology Centers in August 2007.  On this examination, the 
veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
60
65
70
70
66
Left ear
60
70
75
75
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 80 percent in the left ear.  The 
examination appears to have been conducted by a state 
licensed audiologist and to have been conducted in accordance 
with VA standards.

Using Table VI, the August 8, 2007 examination revealed level 
VI hearing in the right ear and level IV in the left ear.  
However, because the puretone thresholds at each frequency 
were 55 decibels or greater in both ears, Table VIa is for 
consideration.  As Table VIa reveals level V hearing in the 
right ear, and level VI in the left ear, the higher level VI 
from Table VI will be used for the right ear, and the higher 
level VI from Table VIa will be used for the left ear.  
Combining these levels according to Table VII reveals an 
evaluation of 30 percent. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, from August 8, 2007 to March 5, 2008, a 
30 percent rating is warranted for the veteran's bilateral 
hearing loss.

On the March 6, 2008 VA audiological examination, the 
veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
55
65
70
70
65
Left ear
60
65
70
75
68

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 80 percent in the left ear.

Using Table VI, the March 6, 2008 VA examination revealed 
level III hearing in the right ear and IV in the left ear.  
However, because the puretone thresholds at each frequency 
were 55 decibels or greater in both ears, Table VIa is for 
consideration.  As Table VIa reveals a higher level V hearing 
in both ears, this level will be used for both ears.  
Combining these levels according to Table VII reveals an 
evaluation of 20 percent. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, from March 6, 2008,  a 20 percent rating 
is warranted for the veteran's bilateral hearing loss.

Application of the rating schedule to the numeric 
designations assigned based on the three audiological 
examination reports in the claims file reflects that the 
proper ratings for the veteran's bilateral hearing loss are 
an initial 10 percent rating from July 7, 2005 to August 7, 
2007, a 30 percent rating from August 8, 2007 to March 5, 
2008, and a 20 percent rating from March 6, 2008.  Reasonable 
doubt has been resolved in the veteran's favor where 
applicable.  As there is no evidence that ratings higher than 
those assigned in this decision are warranted, reasonable 
doubt could not serve as the basis for higher initial 
ratings.  Gilbert v. Derwinski, 1 Vet. App. at 53.  The Board 
also notes that the reduction in rating from 30 to 20 percent 
is the product of the application of staged ratings pursuant 
to Fenderson, and does not require compliance with 
regulations relating to rating reductions.  See Reizenstein 
v. Peake, 22 Vet. App. 202, 208-209 (2008).


ORDER

Entitlement to an initial rating for bilateral hearing loss 
higher than 10 percent, prior to August 8, 2007, is denied.
 
Entitlement to an initial rating of 30 percent, but no 
higher, for bilateral hearing loss, from August 8, 2007 to 
March 5, 2008, is granted.

Entitlement to an initial rating of 20 percent rating for 
bilateral hearing loss from March 6, 2008, is granted.


REMAND

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates that a current disability 
may be associated with military service, but the record does 
not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records contain multiple 
notations regarding skin-related complaints, and diagnoses of 
acute contact dermatitis and possible dyshidrosis.  The 
veteran testified that he continued to experience skin 
symptoms since service, and he was diagnosed with eczema and 
chloracne on the December 2005 Agent Orange registry 
examination.  The Board notes that the veteran applied for 
service connection for what he characterized as a skin 
condition, but the RO recharacterized the claim as two 
separate claims for service connection for eczema and service 
connection for chloracne.  However, given the various skin 
symptoms in service, the Board finds that the issue should be 
characterized more broadly, to encompass any skin disease, to 
include those with which the veteran has been diagnosed.

As there is evidence of current skin disease, skin-related 
symptoms in service, and testimony as to continuity of 
symptomatology, VA's duty to obtain an examination is 
triggered.  A VA examination is needed in order to obtain a 
competent opinion as to the etiology of the veteran's current 
skin disease.

Accordingly, the claim for service connection for a skin 
disease, to include eczema and chloracne, is REMANDED for the 
following action:

1. The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his skin disease.  
All indicated tests and studies should be 
conducted.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

After the examination and the review of 
the record is completed, the examiner 
should first identify any current disease 
of the skin.  Then, as to any identified 
skin disease, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that such disease is related to 
the in-service skin symptoms, or any 
other disease or injury in service.  The 
rationale for this opinion should be 
provided.

2. If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


